Exhibit 10.1

 

CHINA COMMERCIAL CREDIT, INC.

No. 1688, Yunli road, Tongli

Wujiang, Jiangsu Province

People’s Republic of China

(86-0512) 6396-0022

 

December 22, 2016

 

Ms. Boling Liu

Xin'an 4th Rd, XinAn, Baoan District,

Shenzhen, Guangdong Province,

China, 518133 

 

Re: Director Offer Letter

 

Dear Ms. Liu,

 

China Commercial Credit, Inc., a Delaware corporation (the “Company”), is
pleased to offer you a position as of member of its Board of Directors (the
“Board”).  We believe your background and experience will be a significant asset
to the Company and we look forward to your participation on the Board. Should
you choose to accept this position as a member of the Board, this letter
agreement (the “Agreement”) shall constitute an agreement between you and the
Company and contains all the terms and conditions relating to the services you
agree to provide to the Company.

 

1.           Term.  This Agreement is effective upon your acceptance and
signature below. Your term as director shall continue subject to the provisions
in Section 9 below or until your successor is duly elected and qualified.  The
position shall be up for re-election each year at the annual shareholder’s
meeting and upon re-election, the terms and provisions of this Agreement shall
remain in full force and effect.

 

2.           Services.  You shall render services as a member of the Board and
the Board’s committees set forth on Schedule A attached hereto (hereinafter your
“Duties”). During the term of this Agreement, you shall attend and participate
in such number of meetings of the Board and of the committee(s) of which you are
a member as regularly or specially called. You may attend and participate at
each such meeting via teleconference, video conference or in person. You shall
consult with the other members of the Board and committee(s) as necessary via
telephone, electronic mail or other forms of correspondence.

 

3.           Compensation.  As compensation for your services to the Company,
you will receive $20,000 in cash per year for serving on the Board starting from
January 1, 2017, which shall be paid to you quarterly in arrears as determined
by the Company.

 

You shall be reimbursed for reasonable and approved expenses incurred by you in
connection with the performance of your Duties.

 

4.           [intentionally left blank]

 

5.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.

 

6.           Confidential Information; Non-Disclosure.  In consideration of your
access to certain Confidential Information (as defined below) of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:

 

a.           Definition.  For purposes of this Agreement the term “Confidential
Information” means:

 

i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or

 

ii.          Any information which is related to the business of the Company and
is generally not known by non-Company personnel.

 


 



 

iii.         Confidential Information includes, without limitation, trade
secrets and any information concerning services provided by the Company,
concepts, ideas, improvements, techniques, methods, research, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.

 

b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:

 

i.            Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
Agreement, or any other agreement requiring confidentiality between the Company
and you;

 

ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and

 

iii.          Information known by you prior to receipt of such information from
the Company, which prior knowledge can be documented.

 

c.           Documents.  You agree that, without the express written consent of
the Company, you will not remove from the Company's premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same.  You shall promptly return any such
documents or items, along with any reproductions or copies, to the Company upon
the earliest of Company's demand, termination of this Agreement, or your
termination or Resignation, as defined in Section 9 herein.

 

d.           Confidentiality.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of your business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this Agreement. 

 

e.           Ownership.  You agree that Company shall own all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designations,
designs, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by you during the term of this Agreement and that
arise out of your Duties (collectively, “Inventions”) and you will promptly
disclose and provide all Inventions to the Company. You agree to assist the
Company, at its expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
assigned.

 

7.           Non-Competition.  You agree and undertake that you will not, so
long as you are a member of the Board and for a period of 12 months following
termination of this Agreement for whatever reason, directly or indirectly as
owner, partner, joint venture, stockholder, employee, broker, agent principal,
corporate officer, director, licensor or in any other capacity whatsoever,
engage in, become financially interested in, be employed by, or have any
connection with any business or venture that is engaged in any activities
involving services or products which compete, directly or indirectly, with the
services or products provided or proposed to be provided by the Company or its
subsidiaries or affiliates; provided, however, that you may own securities of
any public corporation which is engaged in such business but in an amount not to
exceed at any one time, one percent of any class of stock or securities of such
company, so long as you has no active role in the publicly owned company as
director, employee, consultant or otherwise.

 

2
 



 

8.            Non-Solicitation.  So long as you are a member of the Board and
for a period of 12 months thereafter, you shall not directly or indirectly
solicit for employment any individual who was an employee of the Company during
your tenure.

  

9.            Termination and Resignation.  Your membership on the Board may be
terminated for any or no reason by a vote of the stockholders holding at least a
majority of the shares of the Company’s issued and outstanding shares entitled
to vote. Your membership on the Board or on a Board committee may be terminated
for any or no reason by a majority of the Board at any time, if you have been
declared incompetent by an order of a court of competent jurisdiction or
convicted of a felony. You may also terminate your membership on the Board or on
a committee for any or no reason by delivering your written notice of
resignation to the Company (“Resignation”), and such Resignation shall be
effective upon the time specified therein or, if no time is specified, upon
receipt of the notice of resignation by the Company. Upon the effective date of
the termination or Resignation, your right to compensation hereunder will
terminate subject to the Company's obligations to pay you any compensation
(including the vested portion of the Shares) that you have already earned and to
reimburse you for approved expenses already incurred in connection with your
performance of your Duties as of the effective date of such termination or
Resignation. Any Shares that have not vested as of the effective date of such
termination or Resignation shall be forfeited and cancelled.

 

10.         Governing Law.  All questions with respect to the construction
and/or enforcement of this Agreement, and the rights and obligations of the
parties hereunder, shall be determined in accordance with the law of the State
of New York applicable to agreements made and to be performed entirely in the
State of New York.

 

11.         Entire Agreement; Amendment; Waiver; Counterparts.  This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof.  Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto.  Waiver of any term or condition of this
Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement.  The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.  This Agreement may be
executed in separate counterparts each of which will be an original and all of
which taken together will constitute one and the same agreement, and may be
executed using facsimiles of signatures, and a facsimile of a signature shall be
deemed to be the same, and equally enforceable, as an original of such
signature.

  

12.         Indemnification.  The Company shall, to the maximum extent provided
under applicable law, indemnify and hold you harmless from and against any
expenses, including reasonable attorney’s fees, judgments, fines, settlements
and other legally permissible amounts (“Losses”), incurred in connection with
any proceeding arising out of, or related to, your performance of your Duties,
other than any such Losses incurred as a result of your negligence or willful
misconduct.  The Company shall advance to you any expenses, including reasonable
attorneys’ fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law.  Such costs and
expenses incurred by you in defense of any such proceeding shall be paid by the
Company in advance of the final disposition of such proceeding promptly upon
receipt by the Company of (a) written request for payment; (b) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (c) an undertaking adequate
under applicable law made by or on your behalf to repay the amounts so advanced
if it shall ultimately be determined pursuant to any non-appealable judgment or
settlement that you are not entitled to be indemnified by the Company.

 

13.         Not an Employment Agreement.   This Agreement is not an employment
agreement, and shall not be construed or interpreted to create any right for you
to continue employment with the Company.

 

14.         Acknowledgement.   You accept this Agreement subject to all the
terms and provisions of this Agreement. You agree to accept as binding,
conclusive, and final all decisions or interpretations of the Board of Directors
of the Company of any questions arising under this Agreement.

 



3
 

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         CHINA COMMERCIAL CREDIT, INC.         By: /s/ Mingjie Zhao
  Name: Mingjie Zhao   Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ Boling Liu   Boling Liu  

  

4
 



 

Schedule A

 

The director is offered to serve on the following Board committee(s):

 

  Audit Committee  

Nominating and Governance Committee

Compensation committee

 

 

 

 





 

 

